Citation Nr: 0602133	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  00-16 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for retropatellar syndrome 
of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from April 1990 to 
October 1993.  

In June 2004, the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for elevated cholesterol, 
denied an increased evaluation for residuals of a right 
shoulder sprain with degenerative changes and bursitis, and 
remanded the issues of entitlement to service connection for 
sinusitis, to include headaches, impaired sleeping, and ear-
nose-throat disorder and entitlement to an evaluation in 
excess of 10 percent for retropatellar syndrome of the right 
knee (right knee disability) to a Department of Veterans 
Affairs (VA) Regional Office (RO) via the Appeals Management 
Center in Washington, D.C. for additional development.  A 
June 2005 rating decision granted entitlement to service 
connection for sinusitis with headaches, impaired sleep, and 
ear-nose-throat disorder and assigned a 10 percent evaluation 
effective October 12, 1999.  

Additional private medical records dated in July 2005 were 
added to the file after the most recent Supplemental 
Statement of the Case.  A written waiver of RO consideration 
of that evidence was added to the file on behalf of the 
veteran by her representative in January 2006.  See 38 C.F.R. 
§ 20.1304 (2005).


FINDING OF FACT

There is no evidence of more than slight recurrent 
subluxation or lateral instability of the right knee; active 
range of motion of the right leg was from zero to 115 degrees 
on VA examination in January 2005 and was full on private 
examination in July 2005.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected right knee disability have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
June 2004, the RO sent the veteran a letter, with a copy to 
her representative, in which she was informed of the 
requirements needed to establish an increased rating.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information she was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help her get additional evidence 
provided that she authorized VA to obtain the additional 
evidence and 


properly identified it by completing and returning VA Forms 
21-4142, Authorization And Consent To Release Information To 
The Department Of Veterans Affairs, which accompanied the 
letters.  Additional private medical evidence was 
subsequently received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims folders.  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a VA 
knee examination was conducted in January 2005.  The Board 
concludes that all available evidence that is pertinent to 
the claim decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of her claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the 


average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  While 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected right knee disorder is 
currently assigned a 10 percent disability rating for slight 
recurrent subluxation or lateral instability of the knee 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  This rating contemplates slight recurrent subluxation 
or lateral instability.  A 20 percent disability rating is 
warranted for moderate recurrent subluxation or lateral 
instability; and a 30 percent disability rating is assigned 
for severe recurrent subluxation or lateral instability.  Id. 

At the most recent VA evaluation of the right knee in January 
2005, the veteran complained of right knee pain and flare-ups 
caused by hard impact activities such as prolonged standing, 
walking, or stair climbing.  The physical examination 
revealed peripatellar tenderness but no local heat, swelling, 
or drainage.  Active motion of the right leg was from 0 to 
115 degrees with discomfort, but not reduced by reduction or 
repetition and without shortening of duration.  Drawer test 
was negative and quadriceps reflexes were barely discernible.  
X-rays of the right knee were normal.  When seen by a private 
physician in July 2005, there was full range of motion in the 
right knee without redness, heat, or effusion.  McMurray, 
anterior, and posterior drawer signs were negative.  
Consequently, because the recent physical evidence shows no 
more than slight instability of the right knee, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5257.



Consideration has also been given to the potential 
application of additional diagnostic codes.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Diagnostic Code 5260, 
limitation of flexion of the leg, provides a non-compensable 
rating if flexion is limited to 60 degrees, a 10 percent 
rating where flexion is limited to 45 degrees, a 20 percent 
rating where flexion is limited to 30 degrees, and a maximum 
30 percent rating if flexion is limited to 15 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  However, 
because flexion of the knee was to at least 115 degrees on 
the recent VA and private examinations, an increased 
evaluation under Diagnostic Code 5260 is not warranted.  
Moreover, because there was full extension of the right leg 
on examinations in January and July 2005, an evaluation in 
excess of 10 percent is also not warranted for the veteran's 
right leg disability under Diagnostic Code 5261 (a 20 percent 
rating is warranted if extension is limited to 15 degrees).  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005); see also 38 
C.F.R. § 4.71, Plate II (2005) (showing normal flexion and 
extension as between 0 degrees and 140 degrees).  

The medical evidence on file does not show any ankylosis of 
the knee, dislocated semilunar cartilage of the knee, or 
impairment of the tibia and fibula.  Therefore, an increased 
evaluation is not warranted for right knee disability under 
another diagnostic code for disability of the knee.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2005).  
Additionally, as arthritis has not been shown, a separate 
disability rating is not warranted.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2005); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case, however, the veteran's 
service-connected right knee disability is evaluated under a 
diagnostic code which does not involve limitation of motion.  


The Court has held that where a diagnostic code is not 
predicated on a limited range of motion, such as Diagnostic 
Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Nevertheless, when examined in January 
2005, the examiner noted that there was no right knee 
weakness or incoordination, and that although discomfort was 
noted on range of motion testing, such discomfort did not 
reduce the veteran's motion of the right knee reduction or 
repetition and was without shortening of duration.  The 
examiner also found no objective evidence to warrant a 
prediction of further reduction of right knee flexion in the 
foreseeable future.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the Schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 10 percent is provided for 
certain manifestations of the service-connected right knee 
disorder but the medical evidence reflects that those 
manifestations are not present in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  The current evidence does not show that 
the service-connected disability "markedly" interferes with 
employment; indeed, the veteran noted at the January 2005 VA 
examination that she had not missed work due to this 
disorder.  Additionally, the evidence does not show that the 
veteran has been frequently hospitalized due to the 
disability.  Accordingly, the RO's failure to consider or to 
document its consideration of this section was not 
prejudicial to the veteran.  

Additionally, as the evidence is not in relative equipoise, 
the doctrine of reasonable doubt is not for application with 
respect to the issue of entitlement to an increased 


evaluation for service-connected right knee disability.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased evaluation for service-connected right knee 
disability is denied.


REMAND

A rating action dated in June 2005, granted service 
connection for sinusitis, with headaches, impaired sleep, and 
ear-nose-throat disorder, and assigned a 10 percent 
evaluation, effective October 12, 1999.  In a statement 
received in July 2005, the veteran stated, "I accept the 10 
[percent] that is assigned effective date 10-12-99.  However 
I feel my condition is warranted a higher rating; at least 20 
[percent].  At first blush, this would appear to be a claim 
for an increased rating for the service-connected sinusitis.  
However, the veteran states that a 20 percent is warranted by 
providing a history of symptoms of the service-connected 
sinusitis since her service discharge in 1995 to the time of 
the statement.  Additionally, the veteran indicates 
disagreement with the way the facts were considered in 
assigning the 10 percent.  Accordingly, the correspondence 
received in July 2005 can reasonably be construed as a notice 
of disagreement to the June 2005 rating decision that 
assigned the 10 percent disability rating for 
service-connected sinusitis.  See 38 C.F.R. § 20.201 (2005).  
However, a statement of the case has not been issued.  While 
it is true that the veteran has not submitted a timely 
substantive appeal, the Board is obligated to remand this 
issue to the RO for the issuance of a statement of the case 
and notification of appellate rights.  Manlincon v. West, 
12 Vet. App. 238 (1999).   

Accordingly, this case is remanded for the following action:

The RO must issue a statement of the case 
and notification of the veteran's 
appellate rights on the issue of 
entitlement to an initial evaluation in 
excess of 10 percent for sinusitis, with 
headaches, impaired sleep, and an ear-
nose-throat disorder.  38 C.F.R. § 19.26 
(2005).  The veteran and her 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal to the 
June 2005 rating decision assigning the 
initial 10 percent evaluation must be 
filed.  38 C.F.R. § 20.202 (2005).  If 
the veteran perfects the appeal as to 
this issue, the case must be returned to 
the Board for appellate review.  

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


